NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  30-MAR-2021
                                                  07:52 AM
                                                  Dkt. 174 SO




                           NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


               STATE OF HAWAI#I, Plaintiff-Appellee, v.
                   MARK BECKER, Defendant-Appellant


         APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                      (CASE NO. 2CPC-XX-XXXXXXX)


                       SUMMARY DISPOSITION ORDER
         (By: Ginoza, Chief Judge, Leonard and Nakasone, JJ.)


            Defendant-Appellant Mark Vincent Becker (Becker)

appeals from the Judgment Conviction and Sentence, Notice of

Entry (Judgment) entered on August 1, 2018, in the Circuit Court

of the Second Circuit (Circuit Court).1

            On April 25, 2017, Becker was charged by complaint with

one count of Attempted Murder in the Second Degree (Attempted

Murder) in violation of Hawaii Revised Statutes (HRS)




     1
            The Honorable Rhonda I.L. Loo presided.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


§§ 705-500(2) (2014)2 and 707-701.5 (2014).3              Following a jury

trial, Becker was convicted of the lesser-included offense of

Attempted Assault in the First Degree (Attempted Assault First)

in violation of HRS §§ 705-500(2) and 707-710 (2014),4 and he was

sentenced to a term of ten years imprisonment.

            Becker raises six points of error on appeal, contending

that:    (1) the Circuit Court deprived Becker of his

constitutional right to self-representation; (2) the Circuit

Court improperly gave the jury an instruction on Attempted

Assault First as an included offense; (3) the Circuit Court erred

by failing to provide a written instruction on the included




     2
            The statute provides, in relevant part:

                  § 705-500   Criminal attempt.   . . .

                  (2) When causing a particular result is an element of
            the crime, a person is guilty of an attempt to commit the
            crime if, acting with the state of mind required to
            establish liability with respect to the attendant
            circumstances specified in the definition of the crime, the
            person intentionally engages in conduct which is a
            substantial step in a course of conduct intended or known to
            cause such a result.
     3
            At the time Becker was charged, HRS § 707-701.5 provided:

                  § 707-701.5 Murder in the second degree. (1) Except
            as provided in section 707-701, a person commits the offense
            of murder in the second degree if the person intentionally
            or knowingly causes the death of another person.
                  (2) Murder in the second degree is a felony for which
            the defendant shall be sentenced to imprisonment as provided
            in section 706-656.
     4
            HRS § 707-710 provides:

                  § 707-710 Assault in the first degree. (1) A person
            commits the offense of assault in the first degree if the
            person intentionally or knowingly causes serious bodily
            injury to another person.

                                       2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


offense of Assault in the Third Degree (Assault Third);5 (4) the

Circuit Court erred by failing to instruct the jury on the

included offense of Reckless Endangering in the Second Degree

(Reckless Endangering Second);6 (5) Becker was deprived of his

right to effective assistance of counsel at trial; and (6) there

was insufficient evidence to convict Becker of Attempted Assault

First.

          Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised by the parties, we

resolve Becker's points of error as follows:

          (1)   Becker contends that the Circuit Court denied him

his right to self-representation, citing Faretta v. California,

422 U.S. 806, 834 (1975) (holding that a defendant must be free


     5
          HRS § 707-712 (2014) provides:

                § 707-712 Assault in the third degree. (1) A person
          commits the offense of assault in the third degree if the
          person:
                (a)   Intentionally, knowingly, or recklessly causes
                      bodily injury to another person; or
                (b)   Negligently causes bodily injury to another
                      person with a dangerous instrument.
                (2)   Assault in the third degree is a misdemeanor
          unless committed in a fight or scuffle entered into by
          mutual consent, in which case it is a petty misdemeanor.
     6
          HRS § 707-714 (2014) provides, in relevant parts:

                § 707-714 Reckless endangering in the second degree.
          (1) A person commits the offense of reckless endangering in
          the second degree if the person:
                (a)    Engages in conduct that recklessly places
                       another person in danger of death or serious
                       bodily injury; or
                . . . .
                (2) Reckless endangering in the second degree is a
          misdemeanor.

                                    3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


to decide to conduct his own defense), as well as various cases

requiring a voluntary, knowing, and intelligent waiver of the

right to counsel.    He submits that, on March 5, 2018, he

"specifically asked the court if he could proceed to trial

without an attorney."        That is not, however, a completely

accurate characterization of the record.

           At the March 5, 2018 hearing, defense counsel Richard

Gronna (Gronna) orally moved to withdraw as counsel, at Becker's

request.   After the Circuit Court granted Gronna's motion, the

court said it would take off the motions in limine that were set

to be argued that day, as well as the trial that was scheduled to

start the next day, and the court would set up a hearing for the

next week and would try to find another attorney for Becker at

that time.   Becker then asked the court questions on various

issues, ending with:
                 [Becker]: Well, can I ask a question? Like is the
           trial going to be -- could I just defend myself and have a
           nonjury trial? Do I have to have a jury? Can I refuse a
           jury trial?

                 THE COURT:    You want to -- okay.   So you want to waive
           your --

                 [Becker]:    How does that work?

                 THE COURT: -- right to an attorney and you want to
           waive your right to a jury?

                 [Becker]:    Yeah.

                 THE COURT:    You want both?

                 [Becker]:    The jury is not a good thing for me here in
           Hawaii.

                 THE COURT: So you're asking to waive your right to a
           jury and you're -- so you want an attorney but you don't
           want a jury trial? Is that what you're saying?


                                       4
NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


              [Becker]: I think that a jury trial in my -- being
        the person that I am and here in Hawaii, it's not a jury of
        my peers. It's people who don't like me from --

              THE COURT:    Okay.

              [Becker]:    -- all (inaudible).

              THE COURT:    But you want --

              [Becker]:    So --

              THE COURT:    -- an attorney, right?

              [Becker]: -- I think -- you know, I'd trust myself
        with you as a person.

              THE COURT: But you want an -- you want an attorney to
        represent you, correct?

              [Becker]:    Can I just have an attorney to help me --

              THE COURT:    Well --

              [Becker]: -- and start the trial? Can we go to trial
        immediately? If I don't (inaudible) the jury --

              THE COURT:    Okay. . . . There's two things you're
        asking me.

              [Becker]:    Right.

              THE COURT:    One, you're saying you want an attorney.

              [Becker]:    Right.

              THE COURT: And secondly, you're saying you want --
        you don't want a jury to hear your case. Is that what -- is
        that what I'm hearing from you?

              [Becker]:    I believe so, yeah.

              THE COURT:    Okay.   Okay.

              . . . .

              THE COURT:    So first -- first things first.

              [Becker]:    Okay.

              THE COURT: If you don't -- if you want an attorney, I
        have to continue that so we can find you an attorney.
        That's the first thing. Okay? And that's going to take
        some time because we've gone through a few -- quite a few
        attorneys. Now it's time to look for someone else. Okay?
        So that's part of it. That's why we're continuing it to
        next week Wednesday.
              Secondly, yes, there's an option for you to waive jury
        trial and just have a trial before myself, just a judge.
        Yes, that is an option. But I suggest that you -- maybe you
        should talk it over with your new attorney first, and if

                                      5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          that's the way you folks want to go, if that's the way you
          want to go, that is a very real possibility to do a
          jury-waived trial, meaning there will be no jury to hear
          your case. It will just be the attorneys, myself, and you
          and the witnesses.

                [Becker]:    And what if I don't even want an attorney
          at all?

                THE COURT: Then I will -- if you don't want an
          attorney -- I want you to think about this because it's a
          very serious charge. It's currently an attempted murder in
          the second degree, so you're looking at life with a
          possibility of parole. Correct? So it's a very serious
          offense.
                So why don't you think about it, and when we come back
          next week, we'll have an attorney for you. If you tell me
          next week that you want to represent yourself, I'm going to
          ask you a lot of questions just to make sure that it's truly
          what you want to do. But you should think about that very
          hard because if you get convicted of attempted murder in the
          second degree, you're looking at life imprisonment without
          -- with the possibility of parole.

          [Becker engages in various unrelated inquiries, with
          responses by the Court and attorneys. Then:]

                [Becker]: Can I ask another question? What about the
          fact of the six-month speedy trial thing? Can I just have
          someone show me the waivers that I've signed and the way it
          checks out on the calendar.

                THE COURT: You know, you can raise all these issues,
          Mr. Becker, but can you raise them with your new attorney,
          first of all? Or if you don't want an attorney, we'll go
          through the colloquy next week and you can possibly
          represent yourself. It's up to you.
                But it's probably easier and it would make more sense
          to have an attorney, because, again, you need to understand
          you're looking at attempted murder in the second degree,
          which carries it -- with it a life possibility -- with the
          possibility of parole sentence. So it's a very, very –

                [Becker]:    Most of those --

                THE COURT:    -- serious charge.

                [Becker]:    Yeah.   Right.   And the --

                THE COURT: Okay.      So we'll see you next week
          Wednesday. Okay?
                Thank you.

          [No further response from Becker.     Court was adjourned.]

(Emphasis added).




                                       6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            Accordingly, Becker did not unequivocally say that he

wanted to represent himself.        His inquiry to the Circuit Court

was more in the nature of:       what if I want to represent myself?

Under no circumstances would Becker's inquiries be considered a

valid waiver of his right to an attorney.          The Circuit Court's

response was to try to clarify what Becker was asking, and then

to suggest that Becker think it over and talk to new counsel

about it.    The court twice informed Becker that when they came

back the next week, after Becker had an opportunity to speak with

new counsel, if Becker did not want to be represented by counsel,

the court would then colloquy him to make sure that was truly

what he wanted to do.      Throughout the exchange, the court made it

clear that it was Becker's decision whether to be represented by

counsel or be self-represented.

            At the March 14, 2018 hearing, newly-appointed trial

counsel Gerald Johnson (Johnson) appeared and said he would need

six weeks to prepare for trial.           Becker indicated that he wanted

to "go to trial as fast as possible."          However, he also indicated

that he wanted to meet with Johnson and "talk about everything."

Becker was clearly unhappy with any further delay and wanted a

"speedy trial."     At one point, Becker said he did not need any

help, but then again agreed to consult with counsel.
                  [Becker]: If it's going to go this route, another six
            -- two months sitting in jail, I do not need this help, just
            so you know. I want to see the Rule 44 waivers and I want
            them written down on paper, the dates I signed them, when
            the went to --



                                      7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                THE COURT:    You talk with Mr. Johnson when you get a
          chance.

                [Becker]:    Fine.

          Becker then refused to waive his speedy trial rights,

but never asserted that he wanted to waive his right to counsel

and proceed pro se.    The Circuit Court never denied a request for

Becker to proceed without counsel.         At no point in subsequent

proceedings did Becker state that he wanted to exercise his right

to represent himself at trial.

          Becker points to no case law supporting his argument

that his constitutional right to self-representation was violated

under these circumstances, and we find none.           Therefore, based on

the record in this case, we conclude that Becker's point of error

is without merit.

          (2)   Becker argues there was no rational basis to

support the jury instruction on Attempted Assault First as an

included offense of Attempted Murder, citing HRS § 701-109(5)

(Supp. 2019).   The statute provides, in relevant part:
                § 701-109 Method of prosecution when conduct
          establishes an element of more than one offense. . . .
                . . . .
                (4) A defendant may be convicted of an offense
          included in an offense charged in the felony complaint,
          indictment, or information. An offense is so included when:
                (a)   It is established by proof of the same or less
                      than all the facts required to establish the
                      commission of the offense charged; or
                (b)   It consists of an attempt to commit the offense
                      charged or to commit an offense otherwise
                      included therein; or
                (c)   It differs from the offense charged only in the
                      respect that a less serious injury or risk of
                      injury to the same person, property, or public
                      interest or a different state of mind indicating
                      lesser degree of culpability suffices to
                      establish its commission.



                                      8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                (5)   The court is not obligated to charge the jury
          with respect to an included offense unless there is a rational
          basis in the evidence for a verdict acquitting the defendant
          of the offense charged and convicting the defendant of the
          included offense.

          "[J]ury instructions on lesser-included offenses must

be given where there is a rational basis in the evidence for a

verdict acquitting the defendant of the offense charged and

convicting the defendant of the included offense."          State v.

Austin, 143 Hawai#i 18, 38, 422 P.3d 18, 38 (2018) (citing State

v. Flores, 131 Hawai#i 43, 51, 314 P.3d 120, 128 (2013)).

          Here, the instructions to the jury included:
                            Instruction No. 17
                In the Complaint, the Defendant, MARK BECKER, is
          charged with the offense of Attempted Murder in the Second
          Degree.
                A person commits the offense of Attempted Murder in
          the Second Degree if he intentionally engages in conduct
          which, under the circumstances as he believes them to be, is
          a substantial step in a course of conduct intended or known
          to cause the death of another person.
                There are two material elements of the offense of
          Attempted Murder in the Second Degree, each of which the
          prosecution must prove beyond a reasonable doubt.
                These two elements are:
                1.    That on or about April 2, 2017, in the County
                      of Maui, State of Hawaii, the Defendant, MARK
                      BECKER, intentionally engaged in conduct; and
                2.    That the conduct, under the circumstances as
                      Defendant believed them to be, was a substantial
                      step in a course of conduct intended or known to
                      be practically certain by the Defendant to cause
                      the death of Carlos Loria.
                Conduct shall not be considered a substantial step
          unless it is strongly corroborative of the Defendant's
          intent to commit Murder in the Second Degree, which is,
          intentionally or knowingly causing the death of another
          person.
                                  . . .

                            Instruction No. 19
                If and only if you find the Defendant not guilty of
          Attempted Murder in the Second Degree, or you are unable to
          reach a unanimous verdict as to Attempted Murder in the
          Second Degree, then you must consider whether the Defendant
          is guilty or not guilty of the included offense of Attempted
          Assault in the First Degree.
                A person commits the offense of Attempted Assault in
          the First Degree if he intentionally engages in conduct


                                    9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          which, under the circumstances as he believes them to be, is
          a substantial step in a course of conduct intended or known
          to cause serious bodily injury to another person.
                There are two material elements of the offense of
          Attempted Assault in the First Degree, each of which the
          prosecution must prove beyond a reasonable doubt.
                These two elements are:
                1.    That on or about April 2, 2017, in the County of
                      Maui, State of Hawaii, the Defendant
                      intentionally engaged in conduct; and
                2.    That the conduct, under the circumstances as
                      Defendant believed them to be, was a substantial
                      step in a course of conduct intended or known to
                      be practically certain by the Defendant to cause
                      serious bodily injury to Carlos Loria.
                Conduct shall not be considered a substantial step
          unless it is strongly corroborative of the Defendant's
          intent to commit Attempted Assault in the First Degree,
          which is intentionally causing serious bodily injury to
          another person.

(Emphasis added).

          The difference between these two instructions was

whether Becker's conduct could have been intended or known to be

practically certain to cause "the death of Carlos Loria" versus

"serious bodily injury to Carlos Loria" (Loria).

          Becker argues that there was no rational basis for the

jury to find there was an attempted assault because Becker never

denied hitting Loria's bicycle with his van; rather, Becker

argues that it was not intentional.        Becker further argues in

this case, there was "no attempt" because it was a completed act,

i.e., a completed act of Assault.        However, based on the

evidence, discussed below, there was a rational basis for the

jury to find that Becker intended or knew that hitting Loria's

bicycle with his van was practically certain to cause serious

bodily injury to (but not the death of) Loria, but a jury could

determine that Loria's injuries did not meet the definition of


                                    10
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


serious bodily injury.   See HRS § 707-700 (2014) (defining

serious bodily injury as "bodily injury which creates a

substantial risk of death or which causes serious, permanent

disfigurement, or protracted loss or impairment of the function

of any bodily member or organ").

          In his reply brief, Becker also points to the testimony

of Dr. Gabrielle O'Sullivan (Dr. O'Sullivan) to argue that

Loria's resultant injuries were not serious enough to create "a

substantial risk of death or which causes serious, permanent

disfigurement, or protracted loss or impairment of the function

of any bodily member or organ" as "serious bodily injury" is

defined by statute.

          Other evidence at trial -- including surveillance

footage and witness testimony -- showed:     Becker's van striking

Loria's bicycle causing Loria to launch through the air off of

the bicycle; the bicycle being broken by being run over by the

van after Loria was thrown from it; Loria's testimony of the van

passing "right by my head" when it passed where Loria had landed;

and testimony by Dr. O'Sullivan that Loria's injuries could have

been life-threatening.

          While the evidence arguably showed that Loria did not

ultimately suffer a "serious bodily injury," under the facts

here, with the van striking the bicycle that Loria was riding,

the jury could rationally conclude that the act was intended by

Becker and could have been practically certain to cause serious


                                  11
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


bodily injury to Loria.       Thus, there was a rational basis here

for the jury to acquit Becker of Attempted Murder and convict

Becker of Attempted Assault First.         See Flores, 131 Hawai#i at

53, 314 P.3d at 130.      We conclude the Circuit Court did not err

by including the Attempted Assault First instruction.

            (3)   Becker argues that the Circuit Court plainly erred

in not providing the jury with a written copy of Instruction No.

21, which was read to the jury, along with the other jury

instructions.     Instruction No. 21 instructed the jury on the

lesser included offense of Assault Third.7

            The record on appeal contains a document entitled Jury

Instructions Read to the Jury/Given to the Jury Nos. 1-32.              It

appears that, prior to the court's oral reading of the

instructions, defense counsel was provided a "clean copy" of the

written instructions that were to be read to the jury.8             Prior to

reading the instructions, the Circuit Court said, "Ladies and

gentlemen, it is now my duty to instruct you on the law

applicable to this case.       You have in front of you packets of the

jury instructions.      So you're free to read along with me."          Thus,

at this point, it appears that the court, all members of the



      7
            At trial, Becker made a blanket objection to instructing the jury
on any lesser included offenses. Instruction No. 21 was given to the jury
over Becker's objection.
      8
            At the beginning of the proceeding, Defense counsel said to the
court, "And, Your Honor, I apologize. I didn't print out the clean copy of
the new instructions." The court responded, "So the clerk will give you a
clean copy once we settle the instructions." At no point did counsel indicate
that he had not been given the clean copy as directed by the court.

                                      12
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


jury, and prosecution and defense counsel had the written

instructions in front of them, and everybody was invited to

follow along as the court read them.

            The transcript of the proceedings reflects that, after

reading Instruction No. 20, the court read Instruction No. 21 to

the jury, as follows:
                  If and only if, one, you find the defendant not guilty
            of Attempted Murder in the Second Degree or you are unable
            to reach a unanimous verdict as to Attempted Murder in the
            Second Degree and, two, you find the defendant not guilty of
            offense of Attempted Assault in the First Degree or you are
            unable to reach a unanimous verdict as to Attempted Assault
            in the First Degree and, three, you find the defendant not
            guilty of Assault in the First Degree or you are unable to
            reach a unanimous verdict as to Assault in the Second
            Degree, then you must consider whether the defendant is
            guilty or not guilty of the included offense of Assault in
            the Third Degree.
                  A person commits the offense of Assault in the Third
            Degree if he intentionally, knowingly or recklessly causes
            bodily injury to another person.
                  There are two material elements of the offense of
            Assault in the Third Degree, each of which the prosecution
            must prove beyond a reasonable doubt.
                  These two elements are:
                  One, that on or about April 2nd, 2017, in the County
            of Maui, State of Hawaii, the defendant caused bodily injury
            to Carlos Loria; and two, that the defendant did so
            intentionally, knowingly or recklessly.

            The Circuit Court then proceeded to read Instruction

No. 22, and the rest of the instructions.          When finished, the

court asked counsel to approach the bench and, outside the

hearing of the jury, the court asked, "Any objections to the

reading?"    Both attorneys responded, "No objection."          Nor does

the record reflect any one else in the courtroom -- such as court

personnel or the jury members who were encouraged to read along

with the judge -- noting a missing page in the written packet of

jury instructions.      Two jury communications were put on the


                                      13
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


record, neither of which raised any question about Instruction

No. 21.       Later that same day, the jury indicated that it reached

a unanimous verdict finding Becker "Guilty of the included

offense of Attempted Assault in the First Degree."

               Nevertheless, the document that was filed in the

Circuit Court record on May 16, 2018, nine days later, which is

entitled the Jury Instructions Read to the Jury/Given to the Jury

Nos. 1-32, is missing the page containing Jury Instruction No.

21.9       We note that the title of the document indicates that it

includes the instructions read to the jury, which is plainly

inconsistent with the transcript of the court's reading of the

instructions, including Instruction No. 21.

               An appellate court "will apply the plain error standard

of review to correct errors [that] seriously affect the fairness,

integrity, or public reputation of judicial proceedings, to serve

the ends of justice, and to prevent the denial of fundamental

rights."       State v. Kikuta, 125 Hawai#i 78, 95, 253 P.3d 639, 656

(2011) (citation and internal quotation marks omitted).

               Notwithstanding that there appears to be a page missing

in the document filed by the Circuit Court on May 16, 2018,

nothing presented to this court or in the record on appeal

clearly indicates that the packet of instructions provided to the

jury was missing Instruction No. 21, as opposed to indicating

that a clerical error occurred in conjunction with the filing of

       9
               There was one numbered instruction on each page.

                                         14
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


that document.    Moreover, considering the instructions as a whole

and all of the circumstances here, including but not limited to

the judge's oral charge just hours before the jury's verdict,

which indisputably contained Instruction No. 21, we conclude that

Becker has not shown that there was a reasonable possibility that

error with respect to the Jury Instruction addressing Assault

Third contributed to his conviction.

            (4)   Becker argues that the Circuit Court plainly erred

in failing to sua sponte instruct the jury on the included

offense of Reckless Endangering Second.

            As set forth above, "jury instructions on

lesser-included offenses must be given where there is a rational

basis in the evidence for a verdict acquitting the defendant of

the offense charged and convicting the defendant of the included

offense."    Flores, 131 Hawai#i at 51, 314 P.3d at 128.    A person

commits the misdemeanor offense of Reckless Endangering Second if

he or she "[e]ngages in conduct that recklessly places another

person in danger of death or serious bodily injury."       HRS § 707-

714(1)(a).    Hawai#i courts have recognized Reckless Endangering

Second to be a lesser-included offense of, inter alia, attempted

murder.   See State v. Rumbawa, 94 Hawai#i 513, 516-21, 17 P.3d

862, 865-70 (App. 2001) (citing State v. Feliciano, 62 Haw. 637,

618 P.2d 306 (1980)).

            Here, Becker testified, inter alia, that he was only

trying to capture Loria, after a prior altercation with Loria


                                  15
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


followed by Loria allegedly smashing Becker's windshield with a

rock.   Becker said, at one point, he was just trying to knock

Loria off the bicycle.    He also testified that his visibility was

limited and the "accident" happened when he was focused on trying

to avoid hitting a fire hydrant.       Accordingly, Becker argues

that, based on his testimony, a jury could have found that he

acted recklessly and his recklessness placed Loria in danger of

death or serious bodily injury.

            Based on our review of all of the evidence, we conclude

that there was a rational basis in the evidence for a verdict

acquitting Becker of, inter alia, Attempted Murder, and instead

convicting him of Reckless Endangering Second.

            The State argues that any such error is harmless beyond

a reasonable doubt under State v. Magbulos, 141 Hawai#i 483, 413

P.3d 387 (App. 2018), because the jury convicted Becker of the

higher-included offense of Attempted Assault First, despite being

instructed on, inter alia, Assault Third, which like Reckless

Endangering Second is a misdemeanor-level offense.       In Magbulos,

this court discussed the supreme court's jurisprudence concerning

whether failure to instruct on a lesser-included offense can be

harmless error.    Id. at 498-99, 413 P.3d at 402-03 (citations

omitted).

            Here, the jury was instructed on Attempted Murder,

Attempted Assault First, Assault Second, and Assault Third, and

was found guilty of Attempted Assault First, which is two levels


                                  16
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


higher than Reckless Endangering Second.     The jury was not left

with an "all or nothing" choice between the guilty verdict it

rendered and a complete acquittal.     See id.   As this court held

in Magbulos, "absent unusual circumstances, the failure to

instruct on a lesser included offense two levels below the

offense for which the defendant is found guilty will ordinarily

be harmless."   Id. at 499, 413 P.3d at 403.     Here, akin to

Magbulos, it strains credulity to believe that the jury who found

Becker guilty of Attempted Assault First, despite being

instructed on the lesser-included offenses of Assault Second, and

Assault Third, might reasonably have found him guilty of Reckless

Endangering Second if they had been instructed on it.      We

therefore conclude that there is no reasonable possibility that

the Circuit Court's failure to instruct on Reckless Endangering

Second affected the outcome in this case.

          (5)   Becker argues that he was deprived of his right to

effective assistance of counsel at trial on multiple grounds.

          First, Becker argues that competent trial counsel would

have objected to, and/or moved to redact, the "lengthy" portion

of the audio recording of a voluntary statement in which Maui

Police Department Detective Dennis Lee questioned Becker

regarding Becker's attempts to obtain surveillance video from

Ohana Drapery & Upholstery (Ohana Drapery), including whether

Becker had offered to buy such footage from Ohana Drapery.

Becker argues that this evidence was essentially prior bad act


                                  17
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


evidence under Hawai#i Rules of Evidence Rule 404, and that it

undermined his credibility because it could have appeared as

though he was afraid that such video could contain incriminating

evidence that he sought to hide or destroy.

           However, Becker's theory of the case was consistent

with his recorded statement that Loria was the aggressor that

Becker only acted in response to; Johnson argued as much in his

closing:   "[a]nd one thing that is good is that you will have Mr.

Becker's statement to the police."     Likewise, Becker's attempt to

obtain evidence from Ohana Drapery –- which was located at the

site of the initial altercation with Loria -- was consistent with

Becker's story that he was looking for evidence to support his

account of fearing Loria as an aggressor.     Becker testified that

he was not offering to buy the evidence, but that he was trying

to indicate his seriousness by "pull[ing] out a $100 bill in my

pocket" as a means of showing that he wasn't "a homeless guy"

wasting the business owner's time.

           Thus, it appears that trial counsel's non-objection to

the portion of the recorded police interview discussing an

alleged attempt to obtain video evidence from Ohana Drapery had

an obvious tactical basis and a valid strategic rationale.       State

v. Richie, 88 Hawai#i 19, 39-40, 960 P.2d 1227, 1247-48 (1998)

("matters presumably within the judgment of counsel, like trial

strategy, will rarely be second-guessed by judicial hindsight."

(citation and internal quotation marks omitted)).      We conclude

                                  18
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


that the lack of objection to this evidence did not fall below

the range of competence demanded of attorneys in criminal cases.

State v. Wakisaka, 102 Hawai#i 504, 513-14, 78 P.3d 317, 326-27

(2003).

          Relatedly, Becker argues that trial counsel was

ineffective when he withdrew Becker's Motion in Limine because

that motion would have led to the redaction of the Ohana Drapery

questions and answers.   The State notes that Johnson's withdrawal

of the motion was at Becker's specific request when Johnson

wanted to proceed with it, which Becker replies shows that

Johnson performed incompetently because he should not have

acceded to Becker's request on withdrawing the motion.      However,

as previously discussed, withdrawal of the Motion in Limine was

consistent with Becker's strategy of demonstrating that Becker

was looking for evidence to bolster his claim that Loria was the

aggressor and wrongdoer, and Becker was just trying to capture

him, presumably to bring him to justice, when the van-bicycle

incident occurred.   Accordingly, we reject Becker's argument that

he was denied effective assistance of counsel when Johnson

withdrew the Motion in Limine previously filed by Gronna.

          Becker also argues that trial counsel "proved

ineffective in getting Loria to admit" to a second confrontation

with Becker.   Counsel tried to impeach Loria with a police

report, but Loria claimed that the report was not a correct

                                  19
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


summary of what he told the police.    Becker contends that

competent counsel would have then subpoenaed the police officer

who took Loria's statement.    However, as the State argues,

whether there was one confrontation or two had little or no

bearing on the charged conduct and Becker's state of mind.       We

cannot conclude that counsel's failure to further impeach Loria

constituted ineffective assistance of counsel.

           Finally, Becker argues that counsel's failure to

request a jury instruction on Reckless Endangering Second and

failure to object to the lack of a written jury instruction on

Assault Third were further instances of ineffective assistance of

counsel.   However, as we have rejected Becker's argument that any

such instructional error constituted reversible error, we

conclude that any such error did not result in a withdrawal or

substantial impairment of a potentially meritorious defense.

           Accordingly, we conclude that Becker's contentions that

he was provided ineffective assistance of trial counsel are

without merit.

           (6)   Becker argues that there was not sufficient

evidence to convict him of Attempted Assault First, pointing to

his own testimony as credible and Loria's testimony as not

credible, as well as his earlier argument that there was no

evidence of an attempt offense because there was a completed act

when Becker struck Loria's bicycle.    Becker's argument is without

                                  20
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


merit.   As discussed in conjunction with our disposition of

Becker's argument that the Circuit Court erred in instructing the

jury on Attempted Assault First, and viewing the evidence adduced

at trial in the light most favorable to the prosecution, there

was evidence of sufficient quality and probative value to enable

the jury to find that Becker intentionally engaged in conduct

that constituted a substantial step in a course of conduct that

Becker intended or knew to be practically certain to cause

serious bodily injury to Loria.

           For these reasons, the Circuit Court's August 1, 2018

Judgment is affirmed.

           DATED: Honolulu, Hawai#i, March 30, 2021.

On the briefs:
                                       /s/ Lisa M. Ginoza
Dwight C.H. Lum,                       Chief Judge
for Defendant-Appellant.
                                       /s/ Katherine G. Leonard
Gerald K. Enriques,                    Associate Judge
Deputy Prosecuting Attorney,
County of Maui,                        /s/ Karen T. Nakasone
for Plaintiff-Appellee.                Associate Judge




                                  21